DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
Applicant's election with traverse of Species 1 in the reply filed on January 13, 2021 is acknowledged.  The traversal is on the ground(s) that the Restriction does not seem to be proper since it does not include a list of “the different groups of claims” and an explanation as to “why each group lack unity with each other group … specifically describing the unique special technical feature in each group”. This is not found persuasive because a) the restriction of Species does not require the Office to identify the groups of claims, rather then identify the distinct Species, hence distinct technical features; b) the Applicant, not the Examiner, is required to identify claims that readable on the elected Species. Moreover, Applicant fails to provide any argument that the identified Species are of the same technical features. 
The requirement is still deemed proper and is therefore made FINAL.

Applicant identified claims 1-3 are readable on the elected Species 1. Non-elected Species, Claims 4-9 have been withdrawn from consideration. Claims 1-9 are pending.
Action on merits of the elected Species, claims 1-3 follows.
	
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 05, 2020 has been considered by the examiner.
Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
The following title is suggested:
A WIDE GAP SEMICONDUCTOR DEVICE HAVING A SOURCE PAD ELECTRICALLY CONNECTED TO A WELL CONTACT REGION IN A RECESSED PART FORMED IN A FIELD INSULATING FILM 

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “wherein the field insulating film has a recessed part extending in a plane direction, and the well region has a well contact region electrically connected to a source pad provided in the recessed part” (claim 1) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by HINO et al. (US Pub. No. 2013/0020587).
With respect to claim 1, HINO teaches a wide gap semiconductor device as claimed including: 
a drift layer (21) being a first conductivity type (n); 
a well region (41/42) being a second conductivity type (p) and provided in the drift layer (21); 

a gate insulating film (30) provided on the drift layer (21) and the well region (41/42); 
a gate electrode (50) provided on the gate insulating film (30); 
a gate pad (12) electrically connected to the gate electrode (50); and 
a field insulating film (31) provided between a gate connection region, where the gate electrode (50) and the gate pad (12) are connected, and the well region (41/42), 
wherein the field insulating film (31) has a recessed part extending in a plane direction, and 
the well region (41/42) has a well contact region (45) electrically connected to a source pad (10) provided in the recessed part. (See FIG. 21).   

With respect to claim 2, the well contact region (45) of HINO extends at a distance equal to or longer than a propagation length from a first boundary part in a side of the source region of the field insulating film (31) to a side opposite to the source region.  

With respect to claim 3, the gate electrode (50) of HINO extends to a side opposite to the source region further than a first boundary part in a side of the source region of the field insulating film (31), and the gate electrode (50) and the gate pad (12) are electrically connected to each other via a gate contact hole, provided in the side opposite to the source region than the first boundary part, in an interlayer insulating film (32).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANH D MAI whose telephone number is (571)272-1710.  The examiner can normally be reached on 8:00-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue A. Purvis can be reached on 571-272-1236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.